DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-8  have been considered but are moot because the new ground of rejection does not rely on any combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
1. Claims 1-2,5,7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai (US201301228831) in view of Mathur (US7913813) and Pauley (US20190115005).
With respect to claim 1 Kawai discloses a sound absorbing apparatus comprising: a first member
(10) including at least one first opening portion for enabling Helmholtz resonance (see cavity 12); and a
second member (20) that is disposed on the first member, has a plate shape or a Sheet shape, and is formed of a porous material (paragraph 22), wherein the second member includes at least one second opening portion overlapping one-to-one with the at least one first opening portion in planar view (see opening leading into cavity 12).
Kawai does not discloses wherein a periphery of each of the at least one second opening portion coincides with or is located outside a periphery of each corresponding one of the at least one first opening portion in planar view.
Mathur discloses a a resonant sound absorbing member wherein the first member (716)
defining the cavity and a second layer (710) which sits atop the first have openings such that a  periphery of each of the at least one second opening portion coincides with or is located outside a periphery of each corresponding one of the at least one first opening portion in planar view.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Mathur to have the openings such that they corresponded with the device of Kawai to provide additional length to the neck of the resonator.
Kawai as modified by Mathur does not expressly disclose wherein the periphery of the second opening portion is located outside of a periphery of each corresponding one of the at least one first opening portion in planar view.
Pauley (see figure 5d) discloses an opening of a resonant body which tapers inward to the resonant cavity. When this teaching of tapering the opening is applied to the multi layer structure of Kawai as modified by Mathur it would be obvious to one of ordinary skill that the periphery of the second opening would end up outside of the first opening.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Pauley to the device of Kawai as modified to provide additional degree of tuning and controlling the resonant properties (see para 0070 of Pauley).
With respect to claim 2 Kawai as modified further discloses wherein the ratio of the widths is greater than 1.0 meaning that it is wider to narrower. As it regards the upper limit of 6.0 it would have been obvious to select from routine testing (see again para 0070 of Pauley).
With respect to claim 5 Kawai further discloses wherein the first member is a hollow container
communicating with outside of the hollow container via the first opening portion (disclosed by both of Kawai and Mathur).
With respect to claim 7 Kawai as modified further discloses wherein the first member (10) has a plate shape or a sheet shape (see Kawai).
With respect to claim 8 Kawai as modified further discloses a sound absorbing structure comprising:
A sound absorbing apparatus; and 
A wall body on which the sound absorbing apparatus is installed (708), wherein the sound
absorbing apparatus comprises:
A first member (10) includes at least one first opening portion (12) for enabling Helmholtz
resonance; and
A second member (20) that is disposed on the first member, has a plate shape or a sheet shape
and is formed of a porous material, 
 Wherein the second member includes at least one second opening portion overlapping one-to one with the at least one first opening portion in planar view (see again Kawai), Wherein the periphery of each of the at least one second opening portion is located outside a periphery of each corresponding one of the at least one first opening portion in planar view (Pauley figure 5d).
2. Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kawai (US20130118831) in
view of Mathur (US7913813)  and Pauley (US20190115005) as applied to claim1 above, and further in view of Nash (US410587).
With respect to claim 4 Kawai as modified discloses the invention as claimed except expressly wherein the first member includes a tubular sound absorbing member penetrating through the base material and having the at least one first opening portion thereon. 
Nash discloses the use of a tubular sound absorbing member (42) which passes through a base
material (see figure 2) to provide communication to the chamber (40) which is analogous to the first
opening portion of Kawai as modified.
It would have been obvious to one of ordinary skill in the art to use such a tubular member to pass through the base member to the resonant chamber to provide a smooth flow into the chamber. 
3. Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kawai (US20130118831) in
view of Mathur (US7913813) as applied to claim1 above, and further in view of Porte (US11027817).
With respect to claim 6 Kawai as modified discloses the invention as claimed except further
comprising:  
A third member on an opposite side of the first member to the second member; and
A plurality of fourth members that couple the second member and the third member and the first member between the second member and the third member.
Porte discloses the use of a resonant structure having first member (36) second member (30 and
third members (32) arranged such that the third member is on an opposite side of the first member
than the second member, and wherein a plurality of fourth members (35) that couple the second
member and the third member and hold the first member between the second and third members.
It would have been obvious to use such a construction as taught by Porte with the device of
Kawai to provide for strong attachment that allowed for repair of the structure.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/Examiner, Art Unit 2837